Citation Nr: 0400098	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 242A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $11,633.73, plus 
accrued interest, was timely filed.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota, that denied the appellant's request 
for waiver of recovery of a loan guaranty indebtedness in the 
amount of $11,633.73, plus accrued interest, because the 
claim was not timely filled.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, has jurisdiction over the claim.


FINDINGS OF FACT

1.  The VA Debt Management Center sent a certified letter-
return receipt requested to the veteran on April 1, 1993, 
advising him that a loan guaranty indebtedness had been 
created, and that he had the right to request a waiver of 
recovery of the indebtedness within one year.

2.  The letter was received by the veteran on April 3, 1993, 
as is evidenced by the return receipt which he signed on that 
date.

3.  The veteran's claim of entitlement to waiver of recovery 
of the indebtedness was not received by the RO until February 
2002. 


CONCLUSION OF LAW

The veteran's claim of entitlement to waiver of recovery of a 
loan guaranty indebtedness in the amount of $11,633.73, plus 
accrued interest, was not timely filed.  38 U.S.C.A. 
§ 5302(b) (West 2002); 38 C.F.R. § 1.964(e) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asks that he be granted a waiver of recovery of 
a loan guaranty indebtedness in the amount of $11,633.73, 
plus accrued interest, because it creates an undue financial 
hardship.

The facts in this case are not in dispute.  The veteran 
obtained a loan to purchase a home, which he secured with 
financing obtained through a VA home loan guarantee program.  
He subsequently defaulted on the loan, thereby resulting in a 
loan guaranty indebtedness.  The original amount of the 
indebtedness was $11,633.73.

The VA Debt Management Center, by certified mail/return 
receipt requested, sent a letter to the appellant on April 1, 
1993, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the overpayment within one 
year.  The letter was received by the veteran on April 3, 
1993, as is evidenced by the return receipt which he signed 
on that date.  

In February 2002, the veteran requested a waiver of the loan 
guaranty indebtedness.  As of that time, the amount of the 
debt and accrued interest was $11,633.73.  In March 2002, the 
VA Debt Management Center denied the request for a waiver on 
the basis that the request for a waiver was not filed in a 
timely manner.  Under 38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(e), a request for a waiver of a loan guaranty 
indebtedness must be made within one year of the date of 
notification of the indebtedness by certified mail/return 
receipt requested.

After considering all of the evidence of record, the Board 
finds that the VA Debt Management Center was correct in 
denying the request for a waiver.  The record reflects that 
the VA Debt Management Center, by certified mail/return 
receipt requested, sent the appellant a letter on April 1, 
1993, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the overpayment within one 
year.  

While the claims folder does not include a copy of the 
letter, a VA employee certified in April 2002 that a first 
demand letter was sent to the appellant with a notice of 
rights in April 1993.  The April 1993 letter was not returned 
as undeliverable, and no evidence has been presented to rebut 
the presumption that the letter was sent to the veteran.  
Evans v. Brown, 9 Vet. App. 273 (1996) (a "presumption of 
regularity" applies to governmental actions).  Moreover, VA, 
through the use of a computerized record-keeping system, 
maintained an electronic record of the mailing of that 
letter.  Indeed, the record on appeal shows that the Debt 
Management Center was able to produce a copy of the certified 
mail receipt that was signed by the veteran on April 3, 1993.  
This receipt establishes that the veteran received notice of 
the debt as well as information regarding his right to file a 
request for waiver and the time limit for doing so.  With 
respect to any contention that the signature on the receipt 
is not the veteran's, the Board notes that the signature on 
the certified receipt appears to be identical to the 
signature as shown on the VA Form 5655 that he submitted in 
February 2002. 

The applicable regulation, 38 C.F.R. § 1.964(e), only 
provides that the time limit does not apply in cases where 
the notice was sent by means other than certified mail/return 
receipt requested.  The regulation does not, however, provide 
for extension in circumstances where the appellant is 
claiming financial hardship.  Therefore, the circumstances 
such as those described by the veteran do not provide a valid 
excuse for failing to meet the VA time limit.

Finally, the Board notes that it is undisputed that the 
appellant's request for a waiver of a loan guaranty 
indebtedness plus accrued interest was not received until 
February 2002.  Thus, this claim was received almost eight 
years after the expiration of the one year time limit for 
requesting a waiver.  Accordingly, the Board concludes that 
the appellant's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $11,633.73, plus 
accrued interest, was not timely filled and the appeal must 
be denied.

In reaching the above conclusion, the Board took into account 
the veteran's claim of undue financial hardship.  The Board 
also recognized that controlling laws and regulations provide 
that, with respect to any loan guaranteed, insured, or made 
under VA law, VA shall waive payment of an indebtedness to VA 
by the veteran or his spouse under the following 
circumstances: (1) following default and loss of the property 
that was security for the loan, (2) there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and (3) where collection of such indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.964(a), 1.965(b) (2003).  However, 
because a condition precedent for the veteran to be 
considered for waiver of his debt under the above laws is his 
filling a timely claim (see 38 U.S.C.A. § 5302(b)), 
consideration of the above waiver criteria is precluded as a 
matter of law.  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the claim is denied as 
a matter of law either because the veteran did not comply 
with the statutory guidelines to file a waiver for recovery 
of a loan guaranty indebtedness.  Therefore, the Board is 
entitled to go forward with adjudication of the veteran's 
claim regardless of whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Further discussion of 
the VCAA is not warranted.


ORDER

The appellant's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $11,633.73, plus 
accrued interest, was not timely filled.  The appeal is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



